DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a computer-readable medium can encompass can encompass non-statutory transitory forms of signal transmission such as a signal. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US 2014/0086438), hereinafter referred to as Tachibana, in view of Hawker (US 2019/0251339).

Regarding claim 1, Tachibana teaches a hearing system (¶[0109]: the mobile device 100b, and the left and right earphones 10bL and 10bR) comprising 
a first hearing device (¶[0052]-[0054]: the left earphone 10bL, also referred to as the left earphone 10L) configured to be worn at a first ear of a user (¶[0054]: the left earphone 10L is to be worn on the user’s left ear), the first hearing device (¶[0054]: the left earphone 10L) comprising a first displacement sensor (FIG. 10: the geomagnetic sensor 411 (also denoted by element 11), external acceleration sensor 412 (also denoted by element 12), and the external gyroscope 413 (also denoted by element 13) of the left earphone 10bL) configured to provide first displacement data (¶[0054]-[0070]: the output from the geomagnetic sensor 11 and the acceleration sensor 12 of the left earphone 10bL) indicative of a rotational displacement (¶[0059]-[0067]: the rotation angle of the left earphone 10L) and/or a translational displacement (¶[0054]-[0058], [0068]-[0070]: information indicative of the wearing state of the left earphone 10L) of the first hearing device (¶[0054]-[0070]: he geomagnetic sensor 11 and the acceleration sensor 12 provides information indicative of the wearing state and the rotation angle of the left earphone 10L); 
a second hearing device (¶[0052]-[0054]: the right earphone 10bL, also referred to as the right earphone 10R) configured to be worn at a second ear of the user (¶[0054]: the right earphone 10R is to be worn on the user’s right ear), the second hearing device (¶[0054]: the right earphone 10R) comprising a second displacement sensor (FIG. 10: the geomagnetic sensor 411 (also denoted by element 11), external acceleration sensor 412 (also denoted by element 12), and the external gyroscope 413 (also denoted by element 13) of the right earphone 10bL) configured to provide second displacement data (¶[0054]-[0070]: the output from the geomagnetic sensor 11 and the acceleration sensor 12 of the right earphone 10bR) indicative of a rotational displacement (¶[0059]-[0067]: the rotation angle of the right earphone 10R) and/or a translational displacement (¶[0054]-[0058], [0068]-[0070]: information indicative of the wearing state of the right earphone 10R) of the second hearing device (¶[0054]-[0070]: the geomagnetic sensor 11 and the acceleration sensor 12 provides information indicative of the wearing state and the rotation angle of the right earphone 10R); and 
a processing unit (FIG. 10: controller 101, external connection controller 401 of the left earphone 10bL, external connection controller 401 of the right earphone 10bR) communicatively coupled to the first displacement sensor (FIG. 10: the geomagnetic sensor 411, external acceleration sensor 412, and the external gyroscope 413 of the left earphone 10bL) and to the second displacement sensor (¶[0092], [0096], [0106]: the controller 101 receives the sensor data to perform the processing control of the mobile device 100b, and the left and right earphones 10bL and 10bR from the external connection controllers 401 of the left earphone 10bL and right earphone 10bR), 
characterized in that the processing unit (FIG. 10: controller 101) is configured to 
determine, based on the first displacement data (¶[0054]-[0070]: the output from the geomagnetic sensor 11 and the acceleration sensor 12 of the left earphone 10bL) and the second displacement data (¶[0054]-[0070]: the output from the geomagnetic sensor 11 and the acceleration sensor 12 of the right earphone 10bR), a variation measure (¶[0068]-[0070]: the variation in the acceleration sensor 12 and the geomagnetic sensor 11) indicative of a variation of a position of the first hearing device (¶[0054]: the left earphone 10bL) relative to a position of the second hearing device (¶[0068]-[0070]: the variation in the acceleration sensor 12 and the geomagnetic sensor 11 is indicative of the wearing state which is indicative of the position of the left earphone 10bL relative to the right earphone 10bR); and 
to control an operation (¶[0057] the behavior of the mobile device) of the hearing system (¶[0109]: the mobile device 100b, and the left and right earphones 10bL and 10bR) based on the variation measure (¶[0054]-[0057], [0123]-[0126]: the behavior of the mobile device 100b is controlled based on the detected wearing state); however, Tachibana is silent to determining whether the variation measure matches a pattern characteristic for a manual gesture performed on the first hearing device and/or the second hearing device, and controlling an operation of the hearing system when the variation measure matches the pattern.
Hawker teaches performing an action based on a comparison between an input gesture (¶[0028]-[0029]: the signals from the touch sensors 110A-C which is stored as pattern information 155 in the gesture buffer 150) and stored entry patterns (¶[0028]-[0036]: the gesture processing circuit 130 performs one or more actions in response to an indication based on the comparison between the pattern information 155 and entries of the gesture table 145).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tachibana to include controlling the operations of the hearing system based on a comparison between a pattern characteristic for a manual gesture and the variation measure, as taught by Hawker.
One of ordinary skill would have been motivated to include this modification to provide an efficient swipe gesture detection mechanism.

Regarding claim 3, Tachibana in view of Hawker teaches the hearing system according to claim 1. 
Tachibana further teaches characterized in that the first hearing device (¶[0054]: the left earphone 10L) is configured to be at least partially inserted into an ear canal of the first ear (¶[0049]: the left earphone 10L is inserted into the user’s left ear canal) and the second hearing device (¶[0054]: the right earphone 10R) is configured to be at least partially inserted into an ear canal of the second ear (¶[0049]: the right earphone 10R is inserted into the user’s right ear canal), 
wherein the pattern (¶[0054]-[0070], [0086]: the output from the geomagnetic sensor 11, the acceleration sensor 12, and the gyroscope 13) is characteristic for at least one manual rotating of the first hearing device (¶[0054]: the left earphone 10L) and/or the second hearing device (¶[0054]: the right earphone 10R) around a central axis of the ear canal of the first ear and/or the second ear (¶[0059]-[0061], [0086]-[0089]: the output of the acceleration sensor 12 and the gyroscope 13 is characterized by the rotation of the earphones 10L, 10R around the user’s ear canal as illustrated on FIGS. 3A-3B).

Regarding claim 4, Tachibana in view of Hawker teaches the hearing system according to claim 1. 
Tachibana further teaches characterized in that the controlling of the operation (¶[0054]-[0057], [0123]-[0126]: control of the behavior of the mobile device 100b) comprises: toggling between different programs executed by the processing unit (¶[0057]: “[c]ontrolling the behavior of a mobile device involves conducting at least one of launching or shutting down an application, switching the operational mode in an application, and switching the display in an application, according to a change in the wearing state of the left and right earphones”).

Regarding claim 5, Tachibana in view of Hawker teaches the hearing system according to claim 1. 
Tachibana further teaches characterized in that the variation measure (¶[0068]-[0070]: the variation in the acceleration sensor 12 and the geomagnetic sensor 11) is indicative of a deviation between the first displacement data (¶[0054]-[0070]: the output from the geomagnetic sensor 11 and the acceleration sensor 12 of the left earphone 10bL) and the second displacement data (¶[0068]-[0070]: the variation in the acceleration sensor 12 and the geomagnetic sensor 11 is indicative of a variation between the acceleration sensor 12 and the geomagnetic sensor 11 of the left earphone 10bL and the acceleration sensor 12 and the geomagnetic sensor 11 of the right earphone 10bR).

Regarding claim 10, Tachibana in view of Hawker teaches the hearing system according to claim 1. 
Tachibana further teaches characterized in that the first displacement sensor (FIG. 10: the geomagnetic sensor 411 (also denoted by element 11), external acceleration sensor 412 (also denoted by element 12), and the external gyroscope 413 (also denoted by element 13) of the left earphone 10bL) and/or the second displacement sensor (FIG. 10: the geomagnetic sensor 411 (also denoted by element 11), external acceleration sensor 412 (also denoted by element 12), and the external gyroscope 413 (also denoted by element 13) of the right earphone 10bL) comprises an inertial sensor (FIG. 10: acceleration sensors 412 of the left earphone 10bL and right earphone 10bR).

Regarding claim 13, Tachibana in view of Hawker teaches the hearing system according to claim 1. 
Tachibana further teaches characterized in that the processing unit (FIG. 10: controller 101, external connection controller 401 of the left earphone 10bL, external connection controller 401 of the right earphone 10bR) comprises a first processor (¶[0106]: the external controller 401 of the left earphone 10bL is a controller and requests from the mobile device 100 thus has a processor) included in the first hearing device (FIG. 10: the left earphone 10bL includes the external controller 401) configured to receive the first displacement data (¶[0054]-[0070], [0106]: the external controller 401 enables the mobile device 100 to receive the output from the geomagnetic sensor 11 and the acceleration sensor 12 of the left earphone 10bL), and a second processor (¶[0106]: the external controller 401 of the right earphone 10bR is a controller and requests from the mobile device 100 thus has a processor) included in the second hearing device (FIG. 10: the right earphone 10bR includes the external controller 401) configured to receive the second displacement data (¶[0054]-[0070], [0106]: the external controller 401 enables the mobile device 100 to receive the output from the geomagnetic sensor 11 and the acceleration sensor 12 of the right earphone 10bR), wherein the first processor (FIG. 10: the external controller 410 of the left earphone 10bL) and the second processor (FIG. 10: the external controller of the right earphone 10bR) are communicatively coupled with each other (¶[0106]: the external controllers 410 of the left earphone 10bL and the right earphone 10bR are communicative coupled to each other by virtue of their communication with the mobile device 100).

Claims 14 and 15 are rejected for similar reasons as claim 1 since the hearing system taught by Tachibana in view of Hawkers performs the method steps using a non-transitory computer readable medium.
 
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Hawker and Jackson et al. (US 2020/0344536), hereinafter referred to as Jackson.

With respect to claim 2, Tachibana in view of Hawker teaches the hearing system according to claim 1; however, the combination of Tachibana and Hawker is silent to characterized in that the pattern is characteristic for: at least one manual pressing on the first hearing device and/or the second hearing device; and/or at least one manual rotating of the first hearing device and/or the second hearing device; and/or at least one manual swiping on the first hearing device and/or the second hearing device.
Jackson teaches characterized in that the pattern is characteristic for at least one manual swiping on the first hearing device (¶[0033], [0059]: the wearable audio device 100 which may be an earbud) and/or the second hearing device (¶[0059]: “a first signal corresponding to a direction of a first gesture input may cause the processing unit 150 to alter the audio output in a first manner (e.g., such as increasing playback volume in response to an up swipe), and a second signal corresponding to a direction of a second gesture input may cause the processing unit 150 to alter the audio output in a second manner (e.g., such as decreasing playback volume in response to a down swipe), among other possibilities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tachibana in view of Hawker to include characterized in that the pattern is characteristic for at least one manual swiping on the first hearing device and/or the second hearing device, as taught by Jackson.
One of ordinary skill would have been motivated to include this modification to provide the earbuds with the ability to control sounds, or other outputs, at the earbud (¶[0003]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Hawker and Woodruff et al. (US 2020/0380945), hereinafter referred to as Woodruff.

Regarding claim 11, Tachibana in view of Hawker teaches the hearing system according to claim 1; however, Tachibana is silent to characterized in that the first hearing device and/or the second hearing device further comprises an environmental sensor configured to provide environmental data indicative of a property of an ambient environment of the first hearing device and/or the second hearing device, wherein the processing unit is configured to determine the variation measure based on the environmental data in addition to the first displacement data and the second displacement data.
Woodruff teaches the first hearing device (FIG. 1: against the ear device 1) comprising an environmental sensor (¶[0020]: the against the ear device 1 comprises an external microphone 3) configured to provide environmental data (¶[0022]: “[a]mbient sound in an acoustic environment of a user who is wearing (using) the against the ear audio device 1 is picked up by the external microphone 3”) indicative of a property of an ambient environment of the first hearing device (¶[0022]: the ambient sound picked up by the external microphone 3 is indicative of ambient sound in the acoustic environment of the user), wherein the processing unit (¶[0022] the audio system illustrated on FIG. 2) is configured to determine the variation measure (¶[0022]-[0028]: changes in the ambient sound) based on the environmental data (¶[0022]-[0028]: the ambient sound environment analyzer 8 may detect changes in the ambient sound environment and controls the frequency-dependent transparency gain block Gase to filter out the detected ambient sounds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tachibana in view of Hawker to include characterized in that the first hearing device and/or the second hearing device further comprises an environmental sensor configured to provide environmental data indicative of a property of an ambient environment of the first hearing device and/or the second hearing device, wherein the processing unit is configured to determine the variation measure based on the environmental data, as taught by Woodruff.
One of ordinary skill would have been motivated to include this modification to enhance the user’s listening experience in noisy environments (¶[0003]). 

Regarding claim 12, Tachibana in view of Hawker and Woodruff teaches the hearing system according to claim 11. 
Woodruff further teaches characterized in that the environmental sensor (¶[0020]: the external microphone 3) comprises a sound sensor (¶[0020]: the external microphone 3 is a sound sensor) configured to provide sound data (¶[0020]-[0028]: the ambient sound picked up by the external microphone 3) indicative of sound detected in the ambient environment (¶[0020]-[0028]: the ambient sound picked up by the external microphone 3 is indicative of ambient sounds within the acoustic environment); wherein the environmental data (¶[0020]-[0028]: the ambient sound picked up by the external microphone 3) comprises the sound data (¶[0020]-[0028]: the ambient sound picked up by the external microphone 3 is sound data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653